DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 16 September 2022, amendments and/or remarks have been submitted and placed in the application file. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 18-22 have been considered but are moot in view of the new grounds of rejection provided below, which was necessitated based on Applicant’s amendments to the claims.


Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant provides the claim limitation including “and a plurality of displays on a of the item receiver…”.  It appears, as reflected in Applicant’s arguments, wherein the above phrase should read, “and a plurality of displays on a surface of the item receiver…”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 10-14 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al (US 2019/0210849 A1, hereinafter High) in view of Calhoon et al (US 10,552,933 B1, hereinafter Calhoon).
Regarding claim 1, High discloses a robot (Figures 1-4, motorized transport unit (MTU) 102) comprising: 
a base (Figure 4, housing 402) configured to form a main body (Figures 1 & 4; at least as in paragraph 0057); 
a communication interface (Figure 4, wireless transceiver 412) configured to receive at least one of a call request or a carry-out request (at least as in paragraphs 0061, 0084-0086 and 0090, specifically wherein a user requests a motorized transport unit for assistance); 
an item receiver (Figures 1 & 6, movable item container 104/storage locker 132) including at least one receiving space for receiving an item and a cover which is locked or unlocked, (Figures 1 & 6; at least as in paragraphs 0053-0054, wherein, “In addition to detachably coupling to movable item containers 104 (such as shopping carts), in some embodiments, motorized transport units 102 can move to and engage or connect to an item display module 130 and/or an item storage unit or locker 132.” and further wherein, “A storage locker 132 may be a storage device where items for purchase are collected and placed therein for a customer and/or worker to later retrieve.”  Additionally, High teaches at least as in paragraph 0085, wherein, “one or more motorized transport units may be used to pick, pack, and deliver items to a particular storage locker 132. The motorized transport units 102 can couple to and move the storage locker to a desired location. In some embodiments, once delivered, the requestor will be notified that the items are ready to be picked up, and will be provided the locker location and locker security code key.”) and a plurality of displays on a of the item receiver to output at least one of a state of the robot, information related to a place where the robot is positioned, or an advertisement content (at least as in paragraphs 0112 and 0143, wherein “the user interface 426 may include any known input devices, such as one or more…touch input surfaces and/or displays, etc. to convey information to a user, such as status information, location information, mapping information, product location information, product information, video content, other communication information (e.g., text messages), operating status information, notifications, errors, conditions, shopping list, advertising, product recommendations, and/or other such information.”). Examiner notes wherein the bolded information above indicate at least one of a state of the robot, information related to a place where the robot is positioned and an advertisement content.  Examiner further notes wherein the disclosed “item storage locker(s) 132”, would implicitly have a “cover” (i.e. door, lockable access, etc.) based on at least the teaching of a security code key which is required to access the items within said item storage locker(s) 132.; 
a camera configured to acquire image data (at least as in paragraph 0209, wherein the MTU 102 may include sensors 414 to detect a surrounding environment, and the sensors 414 may include a camera to read a bar code/tag to detect and recognize a container); and
a processor (Figure 4, control unit 404) configured to; 
control a motor (Figure 4, motorized wheel system 410; at least as in paragraphs 0057-0060) to move to a position corresponding to a user based on position information included in the call request (High teaches in at least paragraph 0084, wherein a user may “call” a motorized transport unit, specifically wherein, “This feature provides multiple methods to request and schedule a motorized transport unit 102 for assistance in the shopping facility.”  High further teaches in at least paragraph 0090 wherein, “One or more motorized transport units can retrieve a movable item container 104 (such as a shopping cart) to use. For example, upon a customer or worker request, the motorized transport unit 102 can re-position one or more item containers 104 from one location to another.”),
acquire information based on the image acquired from the camera (at least as in paragraph 0209, wherein the MTU 102 may include sensors 414 to detect a surrounding environment, and the sensors 414 may include a camera to read a bar code/tag to detect and recognize a container, and further wherein the bar code/tag provides identification information associated with said imaged bar code/tag),
control the motor to move to a predefined locker station when the item to be stored is received in the item receiver from the user (High provides the additional teaching in at least paragraph 0085 wherein, “one or more motorized transport units may be used to pick, pack, and deliver items to a particular storage locker 132. The motorized transport units 102 can couple to and move the storage locker to a desired location. In some embodiments, once delivered, the requestor will be notified that the items are ready to be picked up, and will be provided the locker location and locker security code key.”), 
control the motor to move to a position corresponding to position information included in the carry-out request or previously received receiving position information when the item receiver is mounted on the base for carrying out of the item to be stored (Figures 1 & 4; at least as in paragraphs 0054, 0057-0058, 0084-0086 and 0090, specifically, High teaches at least as in paragraph 0054, wherein “A storage locker 132 may be a storage device where items for purchase are collected and placed therein for a customer and/or worker to later retrieve.” and further as in paragraph 0085, wherein, “one or more motorized transport units may be used to pick, pack, and deliver items to a particular storage locker 132. The motorized transport units 102 can couple to and move the storage locker to a desired location. In some embodiments, once delivered, the requestor will be notified that the items are ready to be picked up, and will be provided the locker location and locker security code key.” Additionally, High further discloses in at least paragraph 0090 wherein, “upon a customer or worker request, the motorized transport unit 102 can re-position one or more item containers 104 from one location to another.”), and 
output the information related to the item through one of the plurality of displays (at least as in paragraphs 0112 and 0143, wherein “the user interface 426 may include any known input devices, such as one or more…touch input surfaces and/or displays, etc. to convey information to a user, such as status information, location information, mapping information, product location information, product information, video content, other communication information (e.g., text messages), operating status information, notifications, errors, conditions, shopping list, advertising, product recommendations, and/or other such information.”).  Examiner notes wherein based on the teachings of High, it is implicit wherein the disclosed “movable item container(s) 104” and “storage locker(s) 132” are both types of “item receiver(s)” that may be interchangeably utilized in view of High’s teachings (as referenced herein), as they both provide similar functionality of storing one or more items, and additionally both are configured to detachably couple to the motorized transport unit 102 and are controlled to travel around a facility based, at least in part, on user input.
As noted above, High teaches wherein said mobile robot includes one or more sensors including at least a camera that acquires images, including receiving barcode information associated with an object, such that an object proximate to the robot is identified.  That said, High is silent specifically regarding wherein the acquired image information includes an item and further utilizes machine learning techniques (i.e. learned model) to identify said item based on the image data.  
Calhoon teaches an autonomous robot that is used in a shopping facility for tracking and restocking inventory items within said facility.  Calhoon goes on to teach wherein the autonomous robot may include one or more actuator arms to handle the one or more items, and a camera for imaging and identifying one or more items within said facility.  Calhoon further teaches wherein one or more visual product recognition techniques may be used to accurately identify the one or more items, including color histograms and trained neural networks, etc.. (Figure 7; at least as in column 10, lines 43-63, column 11, lines 23-38 and column 18, lines 43-58).  Examiner notes wherein the trained neural networks are well understood as a machine learning technique.  Therefore, it would have been obvious to one skilled in the art at the effective filing date of the instant invention to modify the teachings of High, to include Calhoon’s teaching of employing visual product recognition techniques (i.e. machine learning techniques) to identify one or more items proximate to the robot, since Calhoon teaches wherein such techniques provide more accurate and efficient identification of items by an autonomous robot.  Examiner further notes wherein one skilled in the art would have been motivated to combine the teachings of High and Calhoon, as they are both directed towards assistive robotic devices for use within a shopping facility, and therefore one skilled in the art would be able to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Regarding claim 2, in view of the above combination of High and Calhoon, High further discloses wherein the call request further includes information on the item to be stored, and wherein the information includes information on at least one of a kind, a volume, a weight, a quantity, whether to handle care, or a storage temperature of the item to be stored (at least as in paragraphs 0054 and 0085-0086, wherein the “storage locker 132 may be a storage device where items for purchase are collected and placed therein for a customer and/or worker to later retrieve.” and further wherein one or more MTU’s may be used to “pick, pack, and deliver items to a particular storage locker 132”) Examiner notes wherein the disclosed “items for purchase” would implicitly include at least a kind (i.e. type) and a quantity of the desired product to be purchased/retrieved. As noted above in modified claim 1, Calhoon further teaches wherein  information on the item to be stored is acquired through a model learned by the learning processor based on an image acquired from a terminal of the user (Figure 7; at least as in column 10, lines 43-63, column 11, lines 23-38 and column 18, lines 43-58). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the instant invention to modify the teachings of High, to include Calhoon’s teaching of employing visual product recognition techniques (i.e. machine learning techniques) to identify one or more items proximate to the robot, since Calhoon teaches wherein such techniques provide more accurate and efficient identification of items by an autonomous robot.  Examiner further notes wherein one skilled in the art would have been motivated to combine the teachings of High and Calhoon, as they are both directed towards assistive robotic devices for use within a shopping facility, and therefore one skilled in the art would be able to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Regarding claim 3, in view of the above combination of High and Calhoon, High further discloses wherein the processor sets a driving path based on a current position of the robot and position information included in the call request and controls the motor based on the set driving path (at least as in paragraphs 0084-0086 and 0149, wherein a route or path can be identified between the determined (i.e. current) location of the MTU and a destination location and further wherein said MTU employs route optimization to determine a route for the MTU to travel based on a user provided list of items entered by said user).
Regarding claim 4, in view of the above combination of High and Calhoon, High further discloses wherein the processor controls at least one of a display (Figure 4, user interface 426) or a speaker (Figure 4, audio output 418) to output a message for inducing receiving of the item, after moving to a position corresponding to the user (at least as in paragraph 0066 and 0073, wherein the user interface 426 and audio output 418 are utilized for communicating with a user).
Regarding claim 5, in view of the above combination of High and Calhoon, High further discloses wherein the processor acquires item storage information on the item to be stored through the communication interface or an input unit, and wherein the item storage information includes at least one of identification information of the user, a password for carrying out the item to be stored, information on a scheduled time for carrying out, or receiving position information (at least as in paragraphs 0054 and 0085, at least wherein “a requestor will be notified that the items are ready to be picked up, and will be provided the locker location and locker security code key”).
Regarding claim 10, High discloses a method for manage item using a plurality of robots (Figures 1-4, motorized transport unit(s) (MTU) 102), the method (Figures 1-4, motorized transport unit(s) (MTU) 102) comprising: 
receiving a robot call request (at least as in paragraphs 0061, 0084-0085 and 0090, wherein the control circuit of the MTU can receive instructions from the central computer system regarding movement of the MTU, and further wherein a user requests use of an MTU); 
selecting an available first one of plurality of robots based on a first state of each of the plurality of robots (at least as in paragraphs 0084 and 0090, wherein the central computer checks to see if there is an available MTU, and further assigns an available MTU to a user); 
transmitting call information corresponding to the robot call request to the selected first robot (at least as in paragraphs 0061, 0084-0086 and 0090, wherein the central computer assigns an available MTU to a user, and further wherein said MTU may be used to pick, pack and deliver items to a particular storage locker at a desired location); 
moving the first robot receiving the call information to a position corresponding to position information included in the call information (Figures 1 & 4; at least as in paragraphs 0054, 0084-0085 and 0090, wherein said MTU is used to pick, pack and deliver items to a particular storage locker, and further wherein a route is generated for said MTU based on a user provided list of items entered by said user); 
acquiring item storage information for an item to be stored received in an item receiver of the first robot (Figures 1 & 6, movable item container 104/storage locker 132) of the robot (Figures 1 & 4; at least as in paragraphs 0054, 0084-0085 and 0090, wherein the MTU acquires product availability information from a retail inventory database); 
moving the first robot to a first position corresponding to a user based on position information included in the robot call request (Figures 1 & 4; at least as in paragraphs 0054, 0057-0058, 0084-0086 and 0090, specifically, High teaches at least as in paragraph 0054, wherein “A storage locker 132 may be a storage device where items for purchase are collected and placed therein for a customer and/or worker to later retrieve.” and further as in paragraph 0085, wherein, “one or more motorized transport units may be used to pick, pack, and deliver items to a particular storage locker 132. The motorized transport units 102 can couple to and move the storage locker to a desired location. In some embodiments, once delivered, the requestor will be notified that the items are ready to be picked up, and will be provided the locker location and locker security code key.” Additionally, High further discloses in at least paragraph 0090 wherein, “upon a customer or worker request, the motorized transport unit 102 can re-position one or more item containers 104 from one location to another.”).  Examiner notes wherein based on the teachings of High, it is implicit wherein the disclosed “movable item container(s) 104” and “storage locker(s) 132” are both types of “item receiver(s)” that may be interchangeably utilized in view of High’s teachings (as referenced herein), as they both provide similar functionality of storing one or more items, and additionally both are configured to detachably couple to the motorized transport unit 102 and are controlled to travel around a facility based, at least in part, on user input; 
acquiring information based on an image acquired from a camera (at least as in paragraph 0209, wherein the MTU 102 may include sensors 414 to detect a surrounding environment, and the sensors 414 may include a camera to read a bar code/tag to detect and recognize a container, and further wherein the bar code/tag provides identification information associated with said imaged bar code/tag);
moving the first robot to a predefined locker station when the item to be stored is received in the item receiver from the user (Figures 1 & 4; at least as in paragraphs 0054, 0084-0085 and 0090, wherein said MTU is used to pick, pack and deliver items to a particular storage locker at a desired location, and further wherein a route is generated for said MTU based on a user provided list of items entered by said user); 
receiving a carry-out request for the item to be stored (at least as in paragraphs 0084-0086 and 0090, wherein a user provided list of items is entered by a user); 
selecting an available second one of the robots based on a state of each of the plurality of robots (at least as in paragraphs 0084 and 0090, wherein the central computer checks to see if there is an available MTU, and further assigns an available MTU to a user); 
transmitting information corresponding to the carry-out request to a selected second robot (at least as in paragraphs 0061, 0084-0086 and 0090, wherein the central computer assigns an available MTU to a user, and further wherein said MTU may be used to pick, pack and deliver items to a particular storage locker at a desired location); 
moving the second robot to the predefined locker station for carrying out the item receiver (High provides the additional teaching in at least paragraph 0085 wherein, “one or more motorized transport units may be used to pick, pack, and deliver items to a particular storage locker 132. The motorized transport units 102 can couple to and move the storage locker to a desired location. In some embodiments, once delivered, the requestor will be notified that the items are ready to be picked up, and will be provided the locker location and locker security code key.”); and 
moving the second robot to a second position based on carry-out position information included in the carry-out request or previously received receiving information after the item receiver is mounted on a base of the second robot (Figures 1 & 4; at least as in paragraphs 0054, 0057-0058, 0084-0086 and 0090, specifically, High teaches at least as in paragraph 0054, wherein “A storage locker 132 may be a storage device where items for purchase are collected and placed therein for a customer and/or worker to later retrieve.” and further as in paragraph 0085, wherein, “one or more motorized transport units may be used to pick, pack, and deliver items to a particular storage locker 132. The motorized transport units 102 can couple to and move the storage locker to a desired location. In some embodiments, once delivered, the requestor will be notified that the items are ready to be picked up, and will be provided the locker location and locker security code key.” Additionally, High further discloses in at least paragraph 0090 wherein, “upon a customer or worker request, the motorized transport unit 102 can re-position one or more item containers 104 from one location to another.”), 
wherein the item receiver outputs at least one of a state of the robot, information related to a place where the robot is positioned, or an advertisement content through a plurality of displays provided on a surface of the item receiver (at least as in paragraphs 0112 and 0143, wherein “the user interface 426 may include any known input devices, such as one or more…touch input surfaces and/or displays, etc. to convey information to a user, such as status information, location information, mapping information, product location information, product information, video content, other communication information (e.g., text messages), operating status information, notifications, errors, conditions, shopping list, advertising, product recommendations, and/or other such information.”). Examiner notes wherein the bolded information above indicate at least one of a state of the robot, information related to a place where the robot is positioned and an advertisement content.  Examiner notes wherein based on the teachings of High, it is implicit wherein the disclosed “movable item container(s) 104” and “storage locker(s) 132” are both types of “item receiver(s)” that may be interchangeably utilized in view of High’s teachings (as referenced herein), as they both provide similar functionality of storing one or more items, and additionally both are configured to detachably couple to the motorized transport unit 102 and are controlled to travel around a facility based, at least in part, on user input.
As noted above, High teaches wherein said mobile robot includes one or more sensors including at least a camera that acquires images, including receiving barcode information associated with an object, such that an object proximate to the robot is identified.  That said, High is silent specifically regarding wherein the acquired image information includes an item and further utilizes machine learning techniques (i.e. learned model) to identify said item based on the image data.  
Calhoon teaches an autonomous robot that is used in a shopping facility for tracking and restocking inventory items within said facility.  Calhoon goes on to teach wherein the autonomous robot may include one or more actuator arms to handle the one or more items, and a camera for imaging and identifying one or more items within said facility.  Calhoon further teaches wherein one or more visual product recognition techniques may be used to accurately identify the one or more items, including color histograms and trained neural networks, etc.. (Figure 7; at least as in column 10, lines 43-63, column 11, lines 23-38 and column 18, lines 43-58).  Examiner notes wherein the trained neural networks are well understood as a machine learning technique.  Therefore, it would have been obvious to one skilled in the art at the effective filing date of the instant invention to modify the teachings of High, to include Calhoon’s teaching of employing visual product recognition techniques (i.e. machine learning techniques) to identify one or more items proximate to the robot, since Calhoon teaches wherein such techniques provide more accurate and efficient identification of items by an autonomous robot.  Examiner further notes wherein one skilled in the art would have been motivated to combine the teachings of High and Calhoon, as they are both directed towards assistive robotic devices for use within a shopping facility, and therefore one skilled in the art would be able to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Regarding claim 11, in view of the above combination of High and Calhoon, High further discloses wherein in the receiving the robot call request, a server receives the robot call request from a user or a terminal of a store (Figures 1 & 6; at least as in paragraphs 0084-0085, 0090 and 0149).
Regarding claim 12, in view of the above combination of High and Calhoon, High further discloses wherein the robot call request includes information on at least one of a kind, a volume, a weight, a quantity, whether to handle care, or a storage temperature of the item to be stored, and wherein the selecting the first one of robots is selecting the first one of robots corresponding to at least one piece of information of the item to be stored, among at least one robot in an available state (at least as in paragraphs 0054 and 0085-0086, wherein the “storage locker 132 may be a storage device where items for purchase are collected and placed therein for a customer and/or worker to later retrieve.” and further wherein one or more MTU’s may be used to “pick, pack, and deliver items to a particular storage locker 132”, and further as in at least as in paragraphs 0084 and 0090, wherein the central computer checks to see if there is an available MTU, and further assigns an available MTU to a user) Examiner notes wherein the disclosed “items for purchase” would implicitly include at least a kind (i.e. type) and a quantity of the desired product to be purchased/retrieved.
Regarding claim 13, in view of the above combination of High and Calhoon, High further discloses wherein the position information indicates a position of a user or a store, and wherein the moving to the position corresponding to the position information included in the call information includes: setting a driving path based on a current position of the first robot and a position corresponding to the position information included in the call request; and moving based on the set driving path (at least as in paragraphs 0084-0086, 0090 and 0149, wherein a route or path can be identified between the determined (i.e. current) location of the MTU and a destination location and further wherein said MTU employs route optimization to determine a route for the MTU to travel based on a user provided list of items entered by said user).
Regarding claim 14, in view of the above combination of High and Calhoon, High further discloses wherein the item storage information includes at least one of identification information of a user, a password for carrying out the item to be stored, information on a scheduled time for carrying out, or receiving position information (at least as in paragraphs 0054 and 0085, at least wherein “a requestor will be notified that the items are ready to be picked up, and will be provided the locker location and locker security code key”).
Regarding claim 21, in view of the above combination of High and Calhoon, High further discloses wherein the processor is further configured to transmit delivery information to the user in response to the carry-out request, wherein the delivery information includes information on at least one of a position, a driving path, or expected arrival time of the robot (High provides the teaching in at least paragraph 0085 wherein, “one or more motorized transport units may be used to pick, pack, and deliver items to a particular storage locker 132. The motorized transport units 102 can couple to and move the storage locker to a desired location. In some embodiments, once delivered, the requestor will be notified that the items are ready to be picked up, and will be provided the locker location and locker security code key.”).
Regarding claim 22, in view of the above combination of High and Calhoon, High discloses the robot further comprising at least one wheel connected to a bottom of the base, the wheel being connected to the motor for moving the main body (Figure 4, motorized wheel system 410; at least as in paragraphs 0057-0060, specifically as in at least paragraph 0058 wherein the “motorized wheel system 410 will include at least one drive wheel (i.e. a wheel that rotates (around a horizontal axis) under power to thereby cause the motorized transport unit 102 to move…”).

Claims 6-9, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al (US 2019/0210849 A1, hereinafter High), as modified by Calhoon et al (US 10,552,933 B1, hereinafter Calhoon) above, and further in view of Hance et al (US 2018/0088586 A1, hereinafter Hance).
The teachings of High and Calhoon have been discussed above.
Regarding claim 6, High discloses wherein the item receiver in which the item to be stored is received is separated from the base (at least as in paragraphs 0053-0054, 0085 and 0090). As noted by the referenced teachings of High, High teaches wherein multiple MTUs may be utilized in a given environment and may detachably connect to one or more item containers and/or storage lockers, however, High as modified by Calhoon above are silent specifically wherein said item receiver(s) (i.e. containers, lockers, etc.) is separated from the base “by a station management robot disposed at the locker station”.  Hance discloses a system including a plurality of robots provided in a warehouse setting, wherein said plurality of robots may be controlled, via a central planning system, to collaborate to perform tasks related to the processing of items, objects, or boxes within said warehouse environment. Hance additionally teaches wherein said robots may be controlled at particular locations to distribute (i.e. transfer, transport, etc.) items between other robots for transportation to other locations within said warehouse (Figure 1A; at least as in paragraphs 0047-0050 and 0056).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to modify the teachings of High, as modified by Calhoon above, to include Hance’s teaching of providing a collaborative robotic system for transporting items between different robots at particular locations, since Hance teaches wherein such a collaborative robotic system optimizes resources such as time, space and energy utilization in performing tasks, thereby providing a more efficient robotic system.  
Regarding claim 7, in view of the above combination of High, Calhoon and Hance, High further discloses wherein the processor controls the motor to move to the locker station based on the carry-out request for the item to be stored, or information on a previously received scheduled time for carrying out of the item to be stored (at least as in paragraphs 0084-0086 and 0090, wherein a user provided list of items is entered by a user); and controls the motor to move to the position corresponding to receiving position information included in the carry-out request or the previously received receiving position information, when the item receiver is mounted on the base by the station management robot (at least as in paragraphs 0053-0054, 0084-0086, 0090 and 0149, wherein a route or path can be identified between the determined (i.e. current) location of the MTU and a destination location and further wherein said MTU employs route optimization to determine a route for the MTU to travel based on a user provided list of items entered by said user).
Regarding claim 8, in view of the above combination of High, Calhoon and Hance, High further discloses wherein the processor outputs a message for inducing to carry out the item to be stored from the item receiver through a display or a speaker after moving to the position corresponding to the receiving position information (at least as in paragraph 0066 and 0073, wherein the user interface 426 and audio output 418 are utilized for communicating with a user).
Regarding claim 9, in view of the above combination of High, Calhoon and Hance, High further discloses wherein the processor receives a password for carrying out the item to be stored through an input unit of the item receiver, and unlocks the cover of the item receiver based on the received password (at least as in paragraphs 0054 and 0085, at least wherein “a requestor will be notified that the items are ready to be picked up, and will be provided the locker location and locker security code key”).
Regarding claim 15, High discloses the method further comprising: separating the item receiver of the first robot from the first robot (at least as in paragraphs 0053-0054, 0085 and 0090); and positioning the separated item receiver in a storage area in the locker station (at least as in paragraphs 0053-0054, 0085 and 0090). As noted by the referenced teachings of High, High teaches wherein multiple MTUs may be utilized in a given environment and may detachably connect to one or more item containers and/or storage lockers, however, High is silent specifically wherein said item receiver (i.e. containers, lockers, etc.) is separated from the base “by a station management robot disposed at the locker station”.  Hance discloses a system including a plurality of robots provided in a warehouse setting, wherein said plurality of robots may be controlled, via a central planning system, to collaborate to perform tasks related to the processing of items, objects, or boxes within said warehouse environment. Hance additionally teaches wherein said robots may be controlled at particular locations to distribute (i.e. transfer, transport, etc.) items between other robots for transportation to other locations within said warehouse (Figure 1A; at least as in paragraphs 0047-0050 and 0056).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to modify the teachings of High, as modified by Calhoon above, to include Hance’s teaching of providing a collaborative robotic system for transporting items between different robots at particular locations, since Hance teaches wherein such a collaborative robotic system optimizes resources such as time, space and energy utilization in performing tasks, thereby providing a more efficient robotic system.
Regarding claim 18, in view of the above combination of High, Calhoon and Hance, High discloses the method further comprising: receiving a password for carrying out the item to be stored; and in a case where the received password matches a preset password, unlocking a cover of the item receiver of the second robot (at least as in paragraphs 0054 and 0085, at least wherein “a requestor will be notified that the items are ready to be picked up, and will be provided the locker location and locker security code key”).
Regarding claim 19, in view of the above combination of High, Calhoon and Hance, High discloses the method further comprising: transmitting delivery information to a terminal of the user while the second robot moves to a position corresponding to the receiving position information, wherein the delivery information includes information on at least one of a position, a driving path, or expected arrival time of the second robot (at least as in paragraphs 0084-0086, 0090 and 0149, wherein a route or path can be identified between the determined (i.e. current) location of the MTU and a destination location and further wherein said MTU employs route optimization to determine a route for the MTU to travel based on a user provided list of items entered by said user).
Regarding claim 20, in view of the above combination of High, Calhoon and Hance, High discloses the method further comprising: mounting the item receiver in which the item to be stored is received located in the storage area on the second robot based on predetermined information on a scheduled time for carrying out for the item to be stored (at least as in paragraphs 0053-0054, 0084-0086, 0090 and 0149, wherein a route or path can be identified between the determined (i.e. current) location of the MTU and a destination location and further wherein said MTU employs route optimization to determine a route for the MTU to travel based on a user provided list of items entered by said user).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner additionally notes the following prior art references which are in the same field of endeavor as the instant invention, and also read on several of the currently provided claim limitations;
US 8,984,136 B1, issued to Francis, Jr. et al, which is directed towards system and methods for object recognition by a robot which employs machine learning algorithms to accurately identify one or more objects.
US 9,741,010 B1, issued to Heinla, which is directed towards a system and method for securely delivering packages to different recipients with an autonomous vehicle.
	US 9,120,622 B1, issued to Elazary et al, which is directed towards a system with autonomous robots that performs order fulfillment(s) and inventory management, wherein the one or more autonomous robots includes one or more cameras for identifying one or more items within the environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664